Exhibit 10.110 KEY EMPLOYEE NON-COMPETITION AGREEMENT AGREEMENT, made and entered into this 8th day of November, 2006 between Osmose Holdings, Inc., a Delaware corporation duly organized and validly existing under the laws of the State of Delaware, having a place of business at 980 Ellicott Street, Buffalo, New York 14209, and Steve Reeder, residing at 2870 Clegg Farm Road, Social Circle, GA 30025, hereinafter referred to as the “Employee.” Unless otherwise specified, the term “Corporation” as used in this Agreement shall mean collectively Osmose Holdings, Inc. and all of its subsidiaries and affiliates (“Osmose Affiliates”), and any reference to Employee's employment with the Corporation shall be deemed to refer to Employee's employment with the specific Osmose Affiliate for which he/she is employed.
